MartiN, Judge,
delivered the opinion of the court:
The merchandise now before the court consists of dried ducks’ feet and ducks’ gizzards. The ducks’ feet are first skinned and then prepared for market hy inserting a strip of duck liver between the claws and binding the whole together by a long strip of tendon or gut of the duck. These arc salted and then dried in the sun until they become very hard. The gizzards are prepared by cutting them open and stripping out the inside lining, after which they are salted and dried in the sun. Both classes of goods are imported in tins and are sold as Chinese food products.
The collector assessed duty upon the merchandise at the rate of 2 cents per pound under the provision for “poultry, prepared in any manner,” in paragraph 229, tariff act of 1913.
The importers protested, claiming the merchandise to he free of duty under the free list provision for “meats of all kinds, prepared or preserved, not specially provided for” in paragraph 545 of the same act
The protest was submitted upon evidence to the Board of General Appraisers and was sustained, from which decision the Government has appealed.
The following is a copy of the two paragraphs above cited:
229. Poultry, live, one cent per pound; dead, or prepared in any manner, including the weight of the immediate coverings or containers, two cents per pound.
545 (Free list). Meats: Fresh beef, veal, mutton, lamb, and pork; bacon and hams; meats of all kinds, prepared or preserved, not specially provided for in this section; * * *.
As appears froth the foregoing statement, the present issue is substantially identical with that just decided by this court in the case of United States v. Jules Weber, the decision in which is handed down concurrently herewith. In that case the court held that p&té de foie gras, composed of goose liver and pork, was dutiable under paragraph 229, supra, as “poultry, prepared in any manner,” rather than as “meats of all kinds, prepared or preserved, not specially provided for” under paragraph 545, supra.
Reference is hereby made to that decision for a discussion of the issue, and in accordance with the views therein expressed the decision of the board in the present case is reversed, and the assessment is sustained.

Reversed.